Per curiam.
In 1992, this Court granted respondent Raymond Peery’s petition for voluntary suspension of his license to practice law in Georgia pending his appeal of his conviction in the United States District Court for the District of Nebraska for money laundering and felony theft from a program receiving federal funds. In the Matter of Peery, 262 Ga. 425 (422 SE2d 1) (1992). Respondent admitted in his petition that his conviction constituted a violation of Standard 66 of Rule 4-102 (d) of the Rules and Regulations of the State Bar of Georgia. Id. Since the time of his suspension, the United States Court of Appeals for the Eighth Circuit has affirmed the judgment of conviction entered against Peery and the United States Supreme Court has denied his petition for a writ of certiorari. Peery v. United States, 507 U. S. 946 (113 SC 1354, 122 LE2d 734) (1993).
Following the conclusion of Peery’s appeals, a special master conducted a hearing pursuant to Bar Rule 4-106 (f) to determine the appropriate level of punishment for Peery’s violation of Standard 66. The special master found that Peery had been convicted of felonies and his appeals had been exhausted, and concluded that Respondent should be disbarred for the violation of Standard 66. The special master’s report was filed in accordance with Bar Rule 4-217 (c) and both the State Bar and Peery have waived any right to file exception *759with this Court or request oral argument since neither party requested a Review Panel review pursuant to Rule 4-217 (d).
Decided July 10, 2003.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
We agree with the special master’s determination that Peery be disbarred. Accordingly, Peery hereby is disbarred from the practice of law in Georgia.

Disbarred.


All the Justices concur.